DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/9/2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 2003/0180553 A1) in view of Ohata et al (US 2002/0007870 A1) as evidenced by Roberts “Gloss Measurement Conversion to Other Angles 3”.
Regarding claims 1-4, Shigesato discloses a grain-oriented silicon sheet steel with a smooth surface to the extent of showing a specular gloss [0001] and with an amorphous silica coating and a tension creating insulating coating [0012].
Shigesato does not expressly teach the composition of the steel sheet or the specific range of surface glossiness.
However, Shigesato does teach the steel sheet is a grain-oriented silicon sheet steel with Si in the range of 3.25 to 3.35 percent silicon (examples throughout the prior art reference i.e. [0130] and [0133]).  In the absence of an explicit composition of the sheet steel, one of ordinary skill would be motivated to seek out a silicon sheet steel in the art.  As such, Ohata teaches a grain oriented steel sheet [0002] comprising a (base steel sheet) with a chemical composition of 0.025 - .10 mass% C [0029], 2.5-4.0 mass% Si [0030], 0.01 – 0.10 mass% acid soluble Al [0031], 0.02-0.20 mass% Mn [0034], the and may include 0.0075% or less of N, [0032] or .02 - 0.3 mass% of any of Sn, Sb, P and 0.03 – 0.3 mass% Ni [0077], and may contain 0.01 mass % to 0.3 mass% Cu [0066], and a balance consisting of Fe and unavoidable impurities [0035] and provides Example 1-4 of a typical compositions in Table 1, as a base for a tension (insulating) coating of colloidal (amorphous) silica .  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a (silicon) steel having a composition as taught by Ohata as the composition for a silicon sheet steel of Shigesato absent a teaching of the steel composition in Shigesato since they are used for essentially the same purpose. Additionally, Shigesato also teaches the sheet steel with an amorphous silica layer and teaches a smooth surface with specular gloss [0001].  Because the range of gloss at 20 degrees from 2 to 70 spans almost the entire range of low gloss to high gloss as evidenced by Gardner (Gloss Angles Chart on p 2 of 3) and because the materials and process taught by Shigesato in view of Ohata for preparing the oxide film is substantially similar to the process disclosed and the coated sheet steel has the same grain oriented steel sheet, amorphous layer and tension insulation coating as claimed with a spectral 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784